861 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.CLEVELAND CIVIL SERVICE COMMISSION;  et al., Defendants-Appellees.
No. 88-3698.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1988.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The plaintiff in this Title VII action appeals from the order entered May 27, 1988 granting judgment in favor of the defendant.  The notice of appeal was filed on July 27, 1988, one day late.  Rule 4(a)(1), Fed.R.App.P.  On September 19, 1988, this Court entered an order directing the plaintiff to show cause why this appeal should not be dismissed for lack of jurisdiction.  We are now in receipt of the plaintiff's response conceding that the notice of appeal was not timely filed.  Accordingly,


2
It is ORDERED that this appeal is dismissed for lack of jurisdiction.